UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8–K CURRENT REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of Earliest Event Reported):March 21, 2011 CRIMSON EXPLORATION INC. (Exact Name of Registrant as Specified in Charter) Delaware (State or Other Jurisdiction of Incorporation) 001-12108 (Commission File Number) 20-3037840 (IRS Employer Identification No.) 717 Texas Ave., Suite 2900, Houston Texas 77002 (Address of Principal Executive Offices) (713) 236-7400 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02Results of Operations and Financial Condition. On March 21, 2010, Crimson Exploration Inc. issued a press release announcing financial results for the fourth quarter and full year ended December 31, 2010. The press release is included in this report as Exhibit 99.1. As provided in General Instruction B.2. of Form 8-K, the information in this Item 2.02 (including the press release attached as Exhibit 99.1 incorporated by reference in this Item 2.02) shall not be deemed to be “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), or otherwise subject to the liabilities of that section, nor shall such information be deemed incorporated by reference in any filing under the Securities Act of 1933, as amended (the “Securities Act”), or the Exchange Act, except as shall be expressly set forth by specific reference in such a filing. Item 9.01Financial Statements and Exhibits. (d) Exhibits Exhibit Number Description Press Release dated March 21, 2011 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned hereunto duly authorized. CRIMSON EXPLORATION INC. Date: March 21, 2011 /s/ E. Joseph Grady E. Joseph Grady Senior Vice President and Chief Financial Officer Exhibit Index Exhibit Number Description Press Release dated March 21, 2011 EXHIBIT 99.1 Crimson Exploration Announces Fourth Quarter and Full Year 2010 Financial Results HOUSTON, March 21, 2011 (BUSINESS WIRE) Crimson Exploration Inc. (NasdaqGM:CXPO) today announced financial results for the fourth quarter of 2010. 2010 Summary § Revenue of $96.5 million; EBITDAX of $56.8 million § Increased exit production rate by 50% over the prior year § Increased proved reserves by 71% with a reserve replacement rate of 634% of 2010 production § Raised $30.0 million in new equity through a private placement @ $5.00per share § Refinanced our long-term debt to extend the maturity to December 2015 § Reduced outstandings on our revolver to provide full availability on our $89 million borrowing base Management Commentary Allan D. Keel, President and Chief Executive Officer, commented, “During 2010 we continued to position Crimson for balanced growth from our current portfolio of unconventional and conventional opportunities. Strong execution on our 2010 drilling program led to a 71% increase in proved reserves, a reserve replacement rate of 634% and finding and development costs of $0.67 per Mcfe. Moreover, we refinanced our second lien term loan and successfully completed a private placement that positions us to pursue an active 2011 capital plan focused on drilling initial test wells in our liquids rich areas to improve our oil to gas ratio, and on preserving the highest quality and concentrated acreage positions in East Texas.” Summary Fourth Quarter Financial Results The Company reported a net loss for the fourth quarter of 2010 of $20.9million compared to a net loss of $17.3million for the fourth quarter of 2009. Recorded in the fourth quarters of 2010 and 2009, respectively, were non-cash leasehold impairment charges of $21.1million and $6.5million (explained below), and a $6.8million non-cash charge and a $6.6million non-cash benefit, in 2010 and 2009, respectively, related to the mark-to-market requirement on our commodity price and interest rate hedges.Exclusive of these special items, income before taxes for the fourth quarter of 2010 would have been a loss of $4.5million, compared to a loss before taxes of $11.7million in 2009. Revenues for the fourth quarter 2010 were $27.9million compared to revenue of $26.2million in the prior year quarter, an increase resulting from a 24% increase in production due to drilling success, offset in part by a 14% decrease in realized commodity prices. Production for the fourth quarter of 2010 was approximately 4.0 Bcfe of natural gas equivalents, or 43,000Mcfe per day, compared with production of approximately 3.2Bcfe, or 34,800Mcfe per day, in the 2009 quarter, a 24% increase.Average production for the fourth quarter of 2010 was 31% higher than the 2009 quarter after adjusting the 2009 rate for the sale of our South Louisiana properties in December 2009. Average realized prices in the 2010 quarter (including the effects of realized gains/losses on our commodity price hedges) were $85.02, $5.74, $43.64 and $7.02per barrel, Mcf, barrel and Mcfe, respectively for oil, natural gas, natural gas liquids and natural gas equivalents. For the fourth quarter of 2009, average realized prices were $92.19, $7.20, $42.87 and $8.15per barrel, Mcf, barrel and Mcfe, respectively for oil, natural gas, natural gas liquids and natural gas equivalents. Lease operating expenses for the fourth quarter of 2010 were $3.6million compared to $3.8million in the prior year quarter. On a per Mcfe produced basis, lease operating expenses were $0.91 for the fourth quarter 2010, compared to $1.20Mcfe for the fourth quarter 2009. Production and ad valorem taxes for the fourth quarter 2010 were $1.5million compared to $1.1million in the prior year quarter due to higher revenues.On a per Mcfe produced basis, production and ad valorem taxes were $0.37 for the fourth quarter compared to $0.33Mcfe for the fourth quarter 2009. Exploration expense was $0.2million for the fourth quarter of 2010 compared to $0.1 million for the prior year quarter due to lower geological and geophysical expenses. DD&A expense for the fourth quarter of 2010 was $12.0million, or $3.05per Mcfe, compared to $11.7million, or $3.66per Mcfe, in the prior year quarter. The lower DD&A rate for the 2010 quarter resulted from new reserve additions at lower finding costs. Asset impairment and abandonment charges were $21.1million and $6.5million in the fourth quarters of 2010 and 2009 respectively. In 2010, the non-cash impairment charges resulted primarily from the impairment of portions of our unproved East Texas acreage that will not likely be preserved prior to expiration through drilling, farm-out or extension. The low natural gas price and high service cost environment, and the increasing shift of available capital by most players in the East Texas gas resource plays to oil projects in recent months, including the Company, will most likely result in the Company preserving no more than half of its East Texas acreage.In 2009, we incurred $3.2million in non-cash impairment expense on various properties in South Texas and Southwest Louisiana related to low commodity prices, and recorded a $3.3million abandonment expense related to lease expirations in our Alwan Field in South Texas. General and administrative expense in the fourth quarter of 2010 was $6.6million, or $1.66per Mcfe, compared to $5.4million, or $1.68per Mcfe, in the prior year quarter due to higher bonus compensation under our performance-based bonus plan, higher legal fees and costs associated with preparing for a financing that was ultimately not pursued.Cash general and administrative expenses for the fourth quarter of 2010, exclusive of the special items above and the non-cash stock option expense recognized pursuant to SFAS 123R, were $0.93 and $1.14per Mcfe for the fourth quarters of 2010 and 2009, respectively. Liquidity and Capital Resources New Second Lien Term Loan Facility Effective December27,2010, we entered into a new second lien credit agreement providing for a five-year term loan in the principal amount of $175million.Proceeds from the new term loan were used to retire all $150million principal amount of our existing second lien term loan at par plus accrued interest, to pay off a $2.0million subordinated promissory note, to pay related fees and expenses, and to use the remainder to substantially reduce outstanding borrowings under our first lien revolving bank credit facility. Amendment to Revolving Credit Agreement Simultaneously with the closing on the new second lien term loan, we entered into a sixth amendment to our senior secured revolving credit agreement.This amendment provides, among other things, for: (i)an extension of the maturity date of our revolving credit facility to May31, 2013; (ii)establishment of our borrowing base at $88.75million; and (iii)an improvement in our covenant structure that provides us with more financial flexibility.As of the date of this release, we had no amounts outstanding under our revolver. Equity Issuance and Appointment of Director On December22,2010, we completed a private placement transaction with America Capital Energy Corporation (“ACEC”) and announced the appointment of Mr. Ni Zhaoxing to the board of directors in connection with the completion of this transaction.In this transaction, we issued 6,000,000shares of common stock to ACEC for $30million, or $5.00per share, giving ACEC an aggregate ownership of approximately 13.4% of the outstanding shares of our common stock. ACEC is the U.S. private equity investment subsidiary of Shanghai Zhong Rong Property Group, Ltd., a private multi-faceted Shanghai-based company with operations in real estate, energy, mining, commercial property management, and financial investments. Year End Reserves and 2011 Capital Plan As previously disclosed, proved reserves at December31, 2010, as estimated by Netherland, Sewell, and Associates, Inc., our independent reservoir engineering firm, were 166.5Bcfe, a 71% increase from the prior year’s proved reserves of 97.5Bcfe, with an SEC PV-10 value of approximately $239.7million. Reserve additions, including revisions, totaled approximately 82Bcfe which led to a reserve replacement rate of 634% and finding and development costs of $0.67per Mcfe in 2011. Crimson plans to continue an active drilling program in 2011 by spending approximately $60million designed to provide a balance of liquids rich drilling on proven conventional assets, lease preservation in East Texas, and improvement in our oil to gas ratio by drilling initial wells in our numerous unconventional oil opportunities in active, proven areas. Hedging Activity Consistent with our strategy of mitigating commodity price risk, we added the following derivative contracts during the first quarter of 2011 providing commodity price protection for over 75% of forecasted PDP production in 2011: Crude Oil Volume/Month Price/Unit Jan 2012-Dec 2012 Collar 4,500 Bbls $90.00-$110.46 Natural Gas Liquids Volume/Month Price/Unit Crude Oil Mar 2011-Dec 2011 Collar 5,300 Bbls $90.00-$112.60 Propane Mar 2011-Dec 2011 Swap 5,000 Bbls Natural Gas Volume/Month Price/Unit Jan 2012-Dec 2012 Put 320,000 Mmbtu Selected Financial and Operating Data The following table reflects certain comparative financial and operating data for the three and twelve month periods ending December31, 2010 and 2009: Three Months Ended Twelve Months Ended December 31, December 31, % % Total Volumes Sold: Crude oil (barrels) 30 % -20 % Natural gas (Mcf) 26 % -11 % Natural gas liquids (barrels) 12 % -19 % Natural gas equivalents (Mcfe) 24 % -13 % Daily Sales Volumes: Crude oil (barrels) 30 % -20 % Natural gas (Mcf) 26 % -11 % Natural gas liquids (barrels) 12 % -19 % Natural gas equivalents (Mcfe) 24 % -13 % Average sales prices (before hedging): Oil $ $ 14 % $ $ 39 % Gas -10 % 10 % NGLs 2 % 33 % Mcfe -1 % 19 % Average realized sales price (after hedging): Oil $ $ -8 % $ $ 1 % Gas -20 % -6 % NGLs 2 % 33 % Mcfe -14 % -1 % Selected Costs ($ per Mcfe): Lease operating expenses $ $ -25 % $ $ - % Production and ad valorem taxes $ $ 12 % $ $ -2 % Depreciation and depletion expense $ $ -17 % $ $ -2 % General and administrative expense $ $ -1 % $ $ 26 % Interest $ $ -30 % $ $ 11 % Adjusted EBITDAX (1) $ $ 2 % $ $ -21 % Capital expenditures Property acquisition – proved $
